                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

ABIGAIL JOHNCHARLES AND                        §
CHARLES JOHNCHARLES,                           §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §     Civil Action No. 4:18-cv-00507-O-BP
                                               §
WELLS FARGO BANK, N.A.,                        §
                                               §
       Defendant.                              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court finds that the Findings and

Conclusions of the Magistrate Judge are correct and should be adopted as the Findings and

Conclusions of the Court.

       Because Plaintiffs have timely filed an Amended Complaint. See ECF No. 18, as allowed

by the recommendation, Defendant’s Motion to Dismiss (ECF No. 7) is GRANTED as to

Plaintiffs’ quiet title claim and DENIED as moot as to all other of Plaintiffs’ claims. This action

will now proceed on the Amended Complaint.

       SO ORDERED on this 19th day of December, 2018.



                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE
